DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the communications filed on January 26, 2022.  The Applicant’s Amendment and Request for Reconsideration has been received and entered. 
	Claims 1-3, 5-9, 11, 14-16, and 18-26 are currently pending.  Claims 1, 11, 14, and 18-21 have been amended.  Claims 4, 10, 12-13, and 17 have been cancelled.  Claim 25 and 26 are newly added.  Claims 1-3, 5-9, 11, 14-16, and 18-26 have been examined in this application.  

Response to Arguments
Applicant’s amendments necessitated the new grounds of rejection.
The previous rejection of claim 21 under 35 U.S.C. 112(b) have been withdrawn in view of Applicant’s amendments.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-9, 11, 14-16, and 18-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre- AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, and similarly claim 14, recite "generating, with an insight module in communication with a computer system, crowd information by comparing, using the purchase transaction information, a number of customers currently inside the establishment and/or an average amount of time the customers spent in the establishment during a predetermined time frame with an average number of customers inside of the establishment and/or the average amount of time the customers spent in the establishment during the predetermined time frame on a comparable day and/or a comparable time of day." 
Claim 1, and similarly claim 14, further recite "generating repeat information indicating how many customers have conducted additional transactions with the establishment within a predetermined time period, the repeat information   determined by comparing multiple purchase transactions for a same 
The recited subject matter of claims 1 and 14 does not conform to the disclosure in such a manner that one of ordinary skill in the art would recognize as being adequately described as the invention or as subject matter which the Applicant actually had possession of at the time of the invention. A review of the disclosure does not reveal the manner in which crowd information is generated, with an insight module in communication with a computer system, by comparing, using the purchase transaction information, a number of customers currently inside the establishment and/or an average amount of time the customers spent in the establishment during a predetermined time frame with an average number of customers inside of the establishment and/or the average amount of time the customers spent in the establishment during the predetermined time frame on a comparable day and/or a comparable time of day. 
Additionally, a review of the disclosure does not reveal the manner in which repeat information is generated indicating how many customers have conducted additional transactions with the establishment within a predetermined time period, the repeat information determined by comparing multiple purchase transactions for a same customer for: a predetermined repeat window duration, a time of day of purchase, or location information, or any combination thereof.
It is noted that this is not an enablement rejection. Applicant's failure to disclose any meaningful structures/algorithms regarding these limitations raises questions concerning whether Applicant truly had possession of these features at the time of filing. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-9, 11, 14-16, and 18-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.
Claim 1, and similarly claim 14, recite "generating, with an insight module in communication with a computer system, crowd information by comparing, using the purchase transaction information, a number of customers currently inside the establishment and/or an average amount of time the customers spent in the establishment during a predetermined time frame with an average number of customers inside of the establishment and/or the average amount of time the customers spent in the establishment during the predetermined time frame on a comparable day and/or a comparable time of day." 
Claim 1, and similarly claim 14, further recite "generating repeat information indicating how many customers have conducted additional transactions with the establishment within a predetermined time period, the repeat information   determined by comparing multiple purchase transactions for a same customer for: a predetermined repeat window duration, a time of day of purchase, or location information, or any combination thereof." 
The metes and bounds of these claims are unclear because a person having ordinary skill in the art cannot determine how to avoid infringement. As discussed above, the disclosure does not disclose any meaningful structure/algorithm explaining how one would generate, with an insight module in communication with a computer system, crowd information by comparing, using the purchase transaction information, a number of customers currently inside the establishment and/or an average amount of time   Further, the disclosure does not disclose any meaningful structure/algorithm explaining how one would generate repeat information indicating how many customers have conducted additional transactions with the establishment within a predetermined time period, the repeat information   determined by comparing multiple purchase transactions for a same customer for: a predetermined repeat window duration, a time of day of purchase, or location information, or any combination thereof." 
Claims 2, 3, 5-9, 11, and 21-25 depend from claim 1 and thus inherit the deficiencies of claim 1. 
Claims 15, 16, 18-20, and 26 depend from claim 14 and thus inherit the deficiencies of claim 14. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-9, 11, 14-16, and 18-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Step 1.  When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Step 2A – Prong One.  If the claims fall within one of the statutory categories, it must then be determined whether the claims recite an abstract idea, law of nature, or natural phenomenon.
Step 2A – Prong Two.  If the claims recite an abstract idea, law of nature, or natural phenomenon, it must then be determined whether the claims recite additional elements that integrate the judicial exception into a practical application. If the claims do not recite additional elements that integrate the judicial exception into a practical application, then the claims are directed to a judicial exception.
Step 2B.  If the claims are directed to a judicial exception, it must be evaluated whether the claims recite additional elements that amount to an inventive concept (i.e. “significantly more”) than the recited judicial exception.
In the instant case, claims 1-3, 5-9, 11, and 21-25 are directed to a process; claims 14-16, 18-20, and 26 are directed to a machine.
A claim “recites” an abstract idea if there are identifiable limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  In the instant case, claim 1, and similarly claim 14, recites the steps of:  retrieving, location information
Additionally, these steps set forth mental processes, particularly concepts performed in the human mind, including, inter alia, the observation and evaluation of information.
Further, the limitations of the claims are not indicative of integration into a practical application. Taking the claim elements separately, the additional elements of performing the steps via a user's device, a digital image captured by a digital camera connected to the user's device, an insight module in communication with a computer system, and the computer system -- merely implements the abstract idea on a computer environment. Considered in combination, the steps of Applicant’s method add nothing that is not already present when the steps are considered separately.  
The remaining claim limitations recited in dependent claims merely narrow the abstract idea and thus, claims 1-3, 5-9, 11, 14-16, and 18-26 are directed to an abstract idea.
Regarding the independent claims, the technical elements of performing the steps via a user's device, a digital image captured by a digital camera connected to the user's device, an insight module in communication with a computer system, and the computer system -- merely implement the abstract idea 
When considering the elements and combinations of elements, claim(s) 1-3, 5-9, 11, 14-16, and 18-24 as a whole, do not amount to significantly more than the abstract idea itself.  This is because the claims do not amount to an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment; the claims merely amounts to the application or instructions to apply the abstract idea on a computer; or the claims amounts to nothing more than requiring a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.
The analysis above applies to all statutory categories of invention.  Accordingly, claims 1-3, 5-9, 11, 14-16, and 18-24 rejected as ineligible for patenting under 35 USC 101 based upon the same rationale.  
Regarding dependent claims 25 and 26, these claims recite “determining, using the user's device, a user's focus' axis; and detecting, using the user's device, that a user pauses to look at an establishment for more than a predetermined amount of time.” As recited, the functions in these limitations are more than what is well-understood, routine, conventional activity in the field.  Thus, claims 25 and 26 provide an “inventive concept,” rendering them eligible at Step 2B.



Allowable Subject Matter
Claims 1-3, 5-9, 11, 14-16, and 18-26 are rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), but would be allowable if this rejection were overcome. Claims 1-3, 5-9, 11, 14-16, and 18-24 are rejected under 35 U.S.C. 101, but would be allowable if this rejection were overcome. The following is a statement of reasons for the indication of allowable subject matter. The following is a statement of reasons for the indication of allowable subject matter:  
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence obtained, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Thomas (US PGP 2017/0032385) -- time of day that the customer leaves tips and the amount of the tip and tipping history 
Adhikari (US PGP 20120116920) – augmented reality with determination that user stops panning and axis determination through gyroscope
O’Keefe (US PGP 20140287779) -- determining if the user stopped at the venue, and the approximate time period of the stop
                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER V LEE whose telephone number is (571)272-4778. The examiner can normally be reached Monday - Friday 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY A. SMITH can be reached on (571)272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER V LEE/Examiner, Art Unit 3625    
    
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625